Exhibit 10.1




TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE ALLIANCE DATA SYSTEMS CORPORATION
2015 OMNIBUS INCENTIVE PLAN


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), made as of [GRANT
DATE] (the "Grant Date") by and between Alliance Data Systems Corporation (the
"Company") and [PARTICIPANT NAME] (the "Participant") who is an employee of the
Company or one of its Affiliates, evidences the grant by the Company of an award
of restricted stock units (the "Award") to the Participant and the Participant's
acceptance of the Award in accordance with the provisions of the Alliance Data
Systems Corporation 2015 Omnibus Incentive Plan (the "Plan").  The Company and
the Participant agree as follows:


1. Basis for Award.  The Award is made under the Plan pursuant to Section 6(f)
thereof.



2.
Restricted Stock Units Awarded.



(a) The Company hereby awards to the Participant, in the aggregate, [SHARES
GRANTED] Restricted Stock Units which shall be subject to the conditions set
forth in the Plan and this Agreement.


(b) Restricted Stock Units shall be evidenced by an account established and
maintained for the Participant, which shall be credited for the number of
Restricted Stock Units granted to the Participant.  By accepting this Award, the
Participant acknowledges that the Company does not have an adequate remedy in
damages for the breach by the Participant of the conditions and covenants set
forth in this Agreement and agrees that the Company is entitled to and may
obtain an order or a decree of specific performance against the Participant
issued by any court having jurisdiction.


(c) Except as provided in the Plan or this Agreement, prior to vesting as
provided in Section 4 of this Agreement, the Restricted Stock Units will be
forfeited by the Participant and all of the Participant's rights to Stock or
cash underlying the Award shall immediately terminate without any payment or
consideration by the Company, in the event of a Participant's termination of
employment as provided in Section 5 below.


3. Dividend Equivalent Rights.  If the Company pays any cash dividend on its
outstanding Stock for which the record date occurs after the Grant Date, the
Committee will credit the Participant's account as of the dividend payment date
in an amount equal to the cash dividend paid on one share of Stock multiplied by
the number of Restricted Stock Units under this Agreement that are unvested as
of that record date ("Dividend Equivalents").  Such Dividend Equivalents will be
subject to the vesting requirements of Section 4 below, and no Dividend
Equivalent will vest or be paid to the Participant unless and until the
corresponding Restricted Stock Unit vests and is settled.


4. Vesting.  Subject to Sections 2 and 5 of this Agreement, the Award will vest
with respect to 33% upon the day of the first anniversary of the date of grant;
an additional 33% of the Award
1

--------------------------------------------------------------------------------




will become vested on the day of the second anniversary of the date of grant;
and the final 34% of the Award will become vested on the day of the third
anniversary of the date of grant; provided, that, the Participant is then
employed by the Company or an Affiliate.  Notwithstanding the foregoing, subject
to the limitations of the Plan, the Committee may accelerate the vesting of all
or part of the Award at any time and for any reason.  As soon as practicable
after the Award vests and consistent with Section 409A of the Code, payment
shall be made in Stock (based upon the Fair Market Value of the Stock on the day
all restrictions lapse) and cash in the amount of any Dividend Equivalents
credited to the Participant's account with respect to such shares of Stock.  The
Committee shall cause the Stock to be electronically delivered to the
Participant's electronic account with respect to such Stock free of all
restrictions.  Pursuant to Section 12, any cash and/or the number of shares
delivered shall be net of the amount of cash and/or the number of shares
withheld for satisfaction of Tax-Related Items (as defined below), if
applicable.


5. Termination of Employment.  Unless otherwise determined by the Committee at
time of grant or thereafter or as otherwise provided in the Plan, any unvested
portion of any outstanding Award held by a Participant at the time of
termination of employment or other service for any reason will be forfeited upon
such termination.


6. Participant.  Whenever the word "Participant" is used in any provision of
this Agreement under circumstances where the provision should logically be
construed to apply to the beneficiaries, the executors, the administrators, or
the person or persons to whom the Restricted Stock Units and Dividend Equivalent
Rights may be transferred by will or by the laws of descent and distribution,
the word "Participant" shall be deemed to include such person or persons.


7. Adjustments; Change in Control.


(a) In the event that the Committee determines that any dividend or other
distribution (whether in the form of cash, Stock or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or exchange of Stock or other
securities, liquidation, dissolution, or other similar corporate transaction or
event, affects the Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Participants under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of  the number and kind of shares that may be issued in respect of
Restricted Stock Units.  In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any
Affiliate or the financial statements of the Company or any Affiliate or in
response to changes in applicable laws, regulations, or accounting principles.  
Notwithstanding the foregoing, no such adjustment shall be authorized with
respect to Awards subject to Section 6(g) of the Plan to the extent that such
authority could cause such Awards to fail to qualify as "qualified
performance-based compensation" under Section 162(m)(4)(C) of the Code.


(b) In connection with a Change in Control, the Committee may, in its sole
discretion, accelerate the vesting and/or the lapse of restrictions with respect
to the Award.  If the Award is not assumed, substituted for an award of equal
value, or otherwise continued after a Change in Control, the Award shall
automatically vest prior to the Change in Control at a time designated by the
Committee.  Timing of any payment or delivery of shares of Stock under this
provision shall be subject to Section 409A of the Code.
2

--------------------------------------------------------------------------------




(c) All outstanding Restricted Stock Units and Dividend Equivalents (if any)
shall immediately vest upon a termination of employment by the Company or an
Affiliate without Cause, within twelve months after a Change in Control.


8. Clawback.  Notwithstanding anything in the Plan or this Agreement to the
contrary, in the event that the Participant breaches any nonsolicitation,
noncompetition or confidentiality agreement entered into with, or while acting
on behalf of, the Company or any Affiliate, the Committee may (a) cancel the
Award, in whole or in part, whether or not vested, and/or (b) require such
Participant or former Participant to repay to the Company any gain realized or
payment or shares received upon the exercise or payment of, or lapse of
restrictions with respect to, such Award (with such gain, payment or shares
valued as of the date of exercise, payment or lapse of restrictions). 
Notwithstanding anything in the Plan or any Agreement to the contrary, if any of
the Company's financial statements are required to be restated due to errors,
omissions, fraud, or misconduct, the Committee may, in its sole discretion but
acting in good faith, direct the Company to recover all or a portion of any
Award or any past or future compensation from any Participant or former
Participant with respect to any fiscal year of the Company for which the
financial results are negatively affected by such restatement. Such cancellation
or repayment obligation shall be effective as of the date specified by the
Committee.  Any repayment obligation may be satisfied in shares of Stock or cash
or a combination thereof (based upon the Fair Market Value of the shares of
Stock on the date of repayment) and the Committee may provide for an offset to
any future payments owed by the Company or any Affiliate to the Participant if
necessary to satisfy the repayment obligation; provided, however, that if any
such offset is prohibited under applicable law, the Committee shall not permit
any offsets and may require immediate repayment by the Participant.


9. Compliance with Law.  Notwithstanding any of the provisions hereof, the
Company will not be obligated to issue or deliver any Stock to the Participant
hereunder, if the exercise thereof or the issuance or delivery of such Stock
shall constitute a violation by the Participant or the Company of any provisions
of any law or regulation of any governmental authority.  Any determination in
this connection by the Committee shall be final, binding and conclusive.  The
Company shall in no event be obliged to register any securities pursuant to the
U.S. Securities Act of 1933 (as now in effect or as hereafter amended) or to
take any other affirmative action in order to cause the issuance or delivery of
Stock pursuant thereto to comply with any law or regulation of any governmental
authority.


10.  No Right to Continued Employment.  Nothing in this Agreement or in the Plan
shall be construed as giving any employee or other person the right to be
retained in the employ or service of the Company or any Affiliate, nor shall it
interfere in any way with the right of the Company or any Affiliate to terminate
any employee's employment or other person's service at any time.  Participant
acknowledges and agrees that the continued vesting of the Restricted Stock Units
granted hereunder is premised upon attainment of the conditions set forth herein
and vesting of such Restricted Stock Units shall not accelerate upon termination
of employment for any reason unless specifically provided for herein.


3

--------------------------------------------------------------------------------




11.  Representations and Warranties of Participant.  The Participant represents
and warrants to the Company that:


(a) Agrees to Terms of the Plan.  The Participant has received a copy of the
Plan and has read and understands the terms of the Plan and this Agreement, and
agrees to be bound by their terms and conditions.  In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.  All capitalized terms not
defined herein shall have the meaning ascribed to them as set forth in the Plan.


(b) Cooperation.  The Participant agrees to sign such additional documentation
as may reasonably be required from time to time by the Company.


(c) No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Stock.  The Participant should consult with the
Participant's own personal tax, legal and financial advisors regarding
participation in the Plan before taking any action related to the Plan.


12. Responsibility for Taxes.  The Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Affiliate that employs the
Participant (the "Employer"), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Participant's participation in the Plan and
legally applicable to the Participant ("Tax-Related Items") is and remains the
Participant's responsibility and may exceed the amount actually withheld by the
Company or the Employer.  The Participant further acknowledges that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including, but not limited to, the grant, vesting or settlement of the Award,
the subsequent sale of shares of Stock acquired pursuant to the Award and the
receipt of any Dividend Equivalents; and (b) do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the Award to
reduce or eliminate the Participant's liability for Tax-Related Items or achieve
any particular tax result.  Furthermore, if the Participant has become subject
to Tax Related Items in more than one jurisdiction, the Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy their withholding obligations with
regard to all Tax-Related Items by: (i) requiring a cash payment from the
Participant; (ii) withholding from the Participant's wages or other cash
compensation paid to the Participant by the Company and/or the Employer, (iii)
withholding from the proceeds of the sale of Stock acquired pursuant to the
Award, either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant's behalf pursuant to this authorization without
further consent); and/or (iv) withholding from the shares of Stock subject to
the Restricted Stock Units, provided, however, that if the Participant is a
Section 16 officer of the Company under the Exchange Act, then the
4

--------------------------------------------------------------------------------




Participant may elect the form of withholding from the alternatives above in
advance of any tax withholding event, and in the absence of the Participant's
timely election, the Company will withhold in shares of Stock, or the Committee
(as constituted in accordance with Rule 16b-3 under the Exchange Act) may
determine that a particular method be used to satisfy any withholding
obligations for Tax‑Related Items.


The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates or other applicable withholding
rates, including maximum applicable rates, in which case the Participant will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent in Stock.  If the obligation for Tax-Related Items
is satisfied by withholding in shares of Stock, the Participant is deemed, for
tax purposes, to have been issued the full number of shares of Stock subject to
the vested Restricted Stock Units, notwithstanding that a number of the shares
of Stock are held back solely for the purpose of paying the Tax-Related Items.


The Company may refuse to issue or deliver the Stock, the proceeds of the sale
of Stock or cash in the amount of any Dividend Equivalents if the Participant
fails to comply with his or her obligations in connection with the Tax-Related
Items.


13. Rights as Stockholder.  The Participant shall have no rights as a
stockholder with respect to any Restricted Stock Unit until he shall have become
the holder of record of such Stock, and except as otherwise provided in this
Agreement, no adjustment shall be made for dividends or distributions or other
rights for which the record date is prior to the date upon which Participant
shall become the holder of record thereof.


14. Notice.  Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to Participant's address as recorded in the records of the
Company.


15. Governing Law; Choice of Venue.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware without regard
to its conflict of law principles.


For purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Texas, agree that such litigation shall be conducted in the courts of
Collin County, Texas, or the federal courts for the United States for the
Eastern District of Texas, where this grant is made and/or to be performed.


16. Electronic Transmission and Participation.  The Company reserves the right
to deliver any notice or Award by email in accordance with its policy or
practice for electronic transmission and any written Award or notice referred to
herein or under the Plan may be given in accordance with such electronic
transmission policy or practice.  The Participant hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company.
5

--------------------------------------------------------------------------------




17. Country - Specific Provisions.  The Restricted Stock Units shall be subject
to any special terms and conditions set forth in the appendix to this Agreement
for the Participant's country (the "Appendix").  Moreover, if the Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Appendix
constitutes part of this Agreement.


18. Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the
Restricted Stock Units and on any Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


19. Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


20. Waiver.  The Participant acknowledges that a waiver by the Company of breach
of any provision of the Agreement shall not operate or be construed as a waiver
of any other provision of the Agreement, or of any subsequent breach by the
Participant or any other Participant.


[Signature page follows]
6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.






ALLIANCE DATA SYSTEMS
CORPORATION


By:


Joseph L. Motes, III
SVP, General Counsel and Secretary




PARTICIPANT




______________________________
[PARTICIPANT NAME]
7

--------------------------------------------------------------------------------




APPENDIX TO THE
TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE ALLIANCE DATA SYSTEMS CORPORATION
2015 OMNIBUS INCENTIVE PLAN


This Appendix contains additional (or, if so indicated, different) terms and
conditions that govern the Award if the Participant is or becomes located
outside of the U.S.  All capitalized terms not defined herein shall have the
meaning ascribed to them as set forth in the Plan or the main body of this
Agreement, as applicable.


If the Participant is a citizen or resident of a country other than the one in
which he or she is currently working, is considered a citizen or resident of
another country for local law purposes, or transfers employment or residency to
another country after the Award is granted, the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall be applicable to the Participant.


ALL COUNTRIES


Nature of Grant.  In accepting the Award, the Participant acknowledges,
understands and agrees that:



a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended, or terminated by the Company at any
time, to the extent permitted by the Plan;




b)
the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards, or benefits in lieu of
awards, even if awards have been granted in the past;




c)
all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;




d)
the Participant's participation in the Plan is voluntary;




e)
the Award and any Stock underlying or acquired pursuant to the Award, and the
income and value of same, are not part of normal or expected compensation or
salary for any purposes, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;




f)
the future value of the Stock underlying the Award is unknown, indeterminable
and cannot be predicted with certainty;




g)
unless otherwise agreed with the Company, the Award is not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of any Affiliate;



8

--------------------------------------------------------------------------------





h)
no claim or entitlement to compensation or damages shall arise from forfeiture
of any portion of this Award resulting from termination of the Participant's
employment relationship (for any reason whatsoever and regardless of whether
later found to be invalid or in breach of applicable laws in the jurisdiction
where the Participant is employed or the terms of the Participant's employment
agreement, if any), and, in consideration of the grant of this Award to which
the Participant is not otherwise entitled, the Participant irrevocably agrees
never to institute any claim against the Company, the Employer and any other
Affiliate, waives his or her ability, if any, to bring any such claim, and
releases the Company, the Employer and all other Affiliates from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claims;




i)
for purposes of the Award, the Participant's employment relationship will be
considered terminated as of the date the Participant is no longer actively
providing services to the Company or any Affiliate (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
applicable laws in the jurisdiction where the Participant is employed  or the
terms of the Participant's employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, the
Participant's right to vest in the Award, if any, will terminate effective as of
such date and will not be extended by any notice period (e.g., the Participant's
period of employment would not include any contractual notice period or any
period of "garden leave" or similar period mandated under the applicable laws in
the jurisdiction where the Participant is employed or the terms of the
Participant's employment agreement, if any); the Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of the Award (including whether the Participant
may still be considered to be providing services while on a leave of absence);




j)
unless otherwise provided in the Plan or by the Company in its discretion, the
Award and the benefits under the Plan evidenced by this Agreement do not create
any entitlement to have this Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Stock; and




k)
neither the Company, the Employer nor any other Affiliate shall be liable for
any foreign exchange rate fluctuation between the Participant's local currency
and the U.S. Dollar that may affect the value of the Award or of any amounts due
to the Participant pursuant to the Award or the subsequent sale of any shares of
Stock acquired under the Plan.



Data Privacy.  The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant's personal data as described in this Agreement and any other Award
materials by and among, as applicable, the Company, the Employer and any other
Affiliate for the exclusive purpose of implementing, administering and managing
the Participant's participation in the Plan.


9

--------------------------------------------------------------------------------




The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant's name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Participant's favor ("Data"), for the exclusive purpose of implementing,
administering and managing the Plan.


The Participant understands that Data may be transferred to Fidelity Investments
or any of its affiliated companies ("Fidelity"), which is assisting the Company
with the implementation, administration and management of the Plan.  The
Participant understands that the recipients of Data may be located in the United
States or elsewhere, and that the recipients' country (e.g., the United States)
may have different data privacy laws and protections than the Participant's
country.  The Participant understands that the Participant may request a list
with the names and addresses of any potential recipients of Data by contacting
the Participant's local human resources representative.  The Participant
authorizes the Company, Fidelity and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant's participation in the Plan.  The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant's participation in the Plan.  The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant's local human
resources representative.  Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis.  If
the Participant does not consent, or if the Participant later seeks to revoke
the Participant's consent, the Participant's employment and career with the
Employer will not be affected; the only consequence of refusing or withdrawing
the Participant's consent is that the Company would not be able to grant this
Award or other awards to the Participant or administer or maintain such awards. 
Therefore, the Participant understands that refusing or withdrawing the
Participant's consent may affect the Participant's ability to participate in the
Plan.  For more information on the consequences of the Participant's refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant's local human resources representative.


Language.  If the Participant has received the Agreement, or any other document
related to this Award and/or the Plan translated into a language other than
English and the meaning of the translated version is different than the English
version, the English version will control.


Insider Trading Restrictions/Market Abuse Laws.  The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect his or her
ability to acquire or sell Stock or rights to Stock under the Plan during such
times as the Participant is considered to have "inside information" regarding
the Company (as defined by applicable laws in his or her country).  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy.  The Participant acknowledges that it is his or her
responsibility to comply with any applicable restrictions, and the Participant
should consult his or her personal advisor on this matter.
10

--------------------------------------------------------------------------------




Foreign Asset / Account and Exchange Control Reporting Obligations.  The
Participant may be subject to certain foreign asset and/or account reporting
requirements and/or exchange control restrictions, reporting requirements or
repatriation obligations related to the Award and participation in the Plan. 
Such requirements and restrictions may be triggered by the grant of the Award,
the opening of a brokerage account in connection with the Plan, the acquisition
of shares of Stock or dividends paid on the Stock or cash proceeds from the sale
of the shares of Stock, or other activities or transactions related to the
Plan.  The Participant acknowledges that it is his or her responsibility to be
compliant with any applicable requirements, and the Participant should consult
his or her personal legal advisor with any questions about such requirements.




AUSTRALIA


Offer Document


The Company is pleased to provide the Participant with this offer to participate
in the Plan.  This offer sets out information regarding the grant of an award of
time-based restricted stock units to Australian resident employees of the
Company and its Affiliates.  This offer is provided by the Company to ensure
compliance of the Plan with Australian Securities and Investments Commission
("ASIC") Class Order 14/1000 and relevant provisions of the Corporations Act
2001.


In addition to the information set out in the Agreement, the Participant is also
being provided with copies of the following documents:



(a)
the Plan;




(b)
U.S. prospectus for the Plan; and




(c)
Employee Information Supplement for Australia



(collectively, the "Additional Documents").


The Additional Documents provide further information to help the Participant
make an informed investment decision about participating in the Plan.  Neither
the Plan nor the U.S. prospectus for the Plan is a prospectus for the purposes
of the Corporations Act 2001.


The Participant should not rely upon any oral statements made in relation to
this offer.  The Participant should rely only upon the statements contained in
the Agreement and the Additional Documents when considering participation in the
Plan.


Securities Law Notification


Investment in Stock involves a degree of risk.  Participants who elect to
participate in the Plan should monitor their participation and consider all risk
factors relevant to the acquisition of Stock under the Plan as set out in the
Agreement and the Additional Documents.


11

--------------------------------------------------------------------------------




The information contained in this offer is general information only.  It is not
advice or information that takes into account the Participant's objectives,
financial situation and needs.


Participants should consider obtaining their own financial product advice from
an independent person who is licensed by ASIC to give advice about participation
in the Plan.


Additional Risk Factors for Australian Residents


Participants should have regard to risk factors relevant to investment in
securities generally and, in particular, to the holding of shares of Stock.  For
example, the price at which the Stock is quoted on the New York Stock Exchange
may increase or decrease due to a number of factors.  There is no guarantee that
the price of the Stock will increase.  Factors which may affect the price of the
Stock include fluctuations in the domestic and international market for listed
stocks, general economic conditions, including interest rates, inflation rates,
commodity and oil prices, changes to government fiscal, monetary or regulatory
policies, legislation or regulation, the nature of the markets in which the
Company operates and general operational and business risks.
 
In addition, the Participant should be aware that the Australian dollar value of
any Stock acquired under the Plan will be affected by the U.S. dollar/Australian
dollar exchange rate.  Participation in the Plan involves certain risks related
to fluctuations in this rate of exchange.


Common Stock


Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian corporation.  Each holder of the Company's common stock is entitled
to one vote for every share held in the Company.


Dividends may be paid on the shares of Stock out of any funds of the Company
legally available for dividends at the discretion of the Board.


The shares of Stock are traded on the New York Stock Exchange in the United
States of America under the symbol "ADS".


The shares of Stock are not liable to any further calls for payment of capital
or for other assessment by the Company and have no sinking fund provisions,
pre-emptive rights, conversion rights or redemption provisions.


Ascertaining the Market Price of Shares


Participants may ascertain the current market price of the Stock as traded on
the New York Stock Exchange at http://www.nyse.com under the symbol "ADS."  The
Australian dollar equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.


This will not be a prediction of what the market price per share of Stock will
be when the Award vests or when the shares of Stock are issued or of the
applicable exchange rate on the date the shares of Stock are issued.


12

--------------------------------------------------------------------------------




BRAZIL


Compliance with Law.  In accepting the Award, the Participant acknowledges that
he or she agrees to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting settlement of the Award, the sale
of the Shares acquired under the Plan and the receipt of any dividends.


Nature of Grant.  The following provision supplements the "Nature of Grant"
provision of the Appendix:


In accepting the Award, the Participant understands and agrees that (i) he or
she is making an investment decision,(ii) the shares of Stock will be issued to
the Participant only if the vesting conditions are met and any necessary
services are rendered by the Participant over the vesting period, and (iii) the
value of the underlying Stock is not fixed and may increase or decrease over the
vesting period without compensation to the Participant.


CANADA


Nature of Grant.  The following provision replaces subsection (i) of the "Nature
of Grant" provision of the Appendix:


For purposes of the Award, the Participant's employment relationship will be
considered terminated as of the date that is the earlier of (i) the date of the
Participant's termination, (ii) the date the Participant receives notice of
termination, or (iii) the date the Participant is no longer actively providing
services and will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of "garden leave"
or similar period mandated under Canadian laws or the terms of the Participant's
employment agreement, if any); the Committee shall have the exclusive discretion
to determine when the Participant is no longer actively providing service for
purposes of the Restricted Stock Unit (including whether the Participant may
still be considered to be providing services while on a leave of absence).


The following provisions apply for Participants resident in Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Consentement Relatif à la Langue Utilisée.  Les parties reconnaissent avoir
expressement souhaité que la convention ["Agreement"], ainsi que tous les
documents, avis et procédures judiciaries, éxecutés, donnés ou intentés en vertu
de, ou liés, directement ou indirectement à la présente convention, soient
rédigés en langue anglaise.


Data Privacy.  The following provision supplements the "Data Privacy" provision
of the Appendix:


13

--------------------------------------------------------------------------------




The Participant hereby authorizes the Company and the Company's representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan. 
The Participant further authorizes the Company, any Affiliate and the
administrator of the Plan to disclose and discuss the Plan with their advisors. 
The Participant further authorizes the Company and any Affiliate to record such
information and to keep such information in the Participant's employee file.


Securities Law Information.  The Participant acknowledges that he or she is
permitted to sell the Stock acquired under the Plan through the designated
broker appointed by the Company, provided the sale of the Stock takes place
outside of Canada through facilities of a stock exchange on which the shares of
Stock are listed (i.e., the NYSE).


FRANCE


Award Not Tax-Qualified. The Participant understands that the Award is not
intended to be French tax-qualified.


Language Consent.  By accepting the Agreement, the Participant confirms having
read and understood the documents relating to this grant (the Plan and the
Agreement) which were provided in English language.  The Participant accepts the
terms of those documents accordingly.


Consentement Relatif à la Langue Utilisée.  En acceptant le Contrat, la
Participant confirme avoir lu et compris les documents relatifs à cette
attribution (le Plan et le Contrat) qui ont été communiqués en langue anglaise. 
La Participant accepte les termes de ces documents en connaissance de cause.


GERMANY


No country-specific provisions apply.


HONG KONG


Representations and Warranties of Participant.  The following provision
supplements Section 10 of the main body of the Agreement:


Any shares of Stock received at vesting are accepted by Participant as a
personal investment.  In the event that the Restricted Stock Units vest and
shares of Stock are issued to the Participant (or the Participant's heirs)
within six months of the date of grant, the Participant (or the Participant's
heirs) agrees that the shares will not be offered to the public or otherwise
disposed of prior to the six-month anniversary of the date of grant. 


14

--------------------------------------------------------------------------------




Securities Law Information.  WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong.  The Participant is
advised to exercise caution in relation to the offer.  If the Participant is in
any doubt about any of the contents of this document, he or she should obtain
independent professional advice.  Neither the grant of the Restricted Stock
Units nor the issuance of Stock upon vesting of the Restricted Stock Units
constitutes a public offering of securities under Hong Kong law; the Restricted
Stock Units and the shares of Stock are available only to employees of the
Company and its Affiliates.  The Agreement, including this Appendix, the Plan
and other incidental communication materials distributed in connection with the
Restricted Stock Units (i) have not been prepared in accordance with and are not
intended to constitute a "prospectus" for a public offering of securities under
the applicable securities legislation in Hong Kong, and (ii) are intended only
for the personal use of each eligible employee of the Company and its Affiliates
and may not be distributed to any other person. 


ITALY


Data Privacy.  The following provision replaces the "Data Privacy" provision of
the Appendix:


The Participant understands that the Employer and/or the Company may hold
certain personal information about the  Participant, including, but not limited
to, the Participant's name, home address and telephone number, email address,
date of birth, social security number (or any other social or national
identification number), salary, nationality, job title, number of shares of
stock held and the details of all Restricted Stock Units or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding (the "Data") for the exclusive purpose of implementing,
administering and managing the Participant's participation in the Plan.  The
Participant is aware that providing the Company with the Participant's Data is
necessary for the performance of the Agreement and that the Participant's
refusal to provide such Data would make it impossible for the Company to perform
its contractual obligations and may affect the Participant's ability to
participate in the Plan.


The Controller of personal data processing is Alliance Data Systems Corporation,
7500 Dallas Parkway, Plano, Texas, 75024 U.S.A., and, pursuant to D.lgs
196/2003, its representative in Italy is Brand Loyalty Italia S.p.A., Viale
Tommaso Edison, 110, 20099 Sesto San Giovanni (Milano), Italy. The Participant
understands that the Data may be transferred to the Company or any of its
Affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, including any transfer required to
Fidelity with whom Stock acquired pursuant to the vesting of the Restricted
Stock Units or cash from the sale of such Stock may be deposited.  Furthermore,
the recipients that may receive, possess, use, retain and transfer such Data for
the above mentioned purposes may be located in Italy or elsewhere, including
outside of the European Union and the recipients' country (e.g., the United
States) may have different data privacy laws and protections than the
Participant's country.  The processing activity, including the transfer of the
Participant's personal data abroad, outside of the European Union, as herein
specified and pursuant to applicable laws and regulations, does not require the
Participant's consent thereto as the processing is necessary for the performance
of contractual obligations related to the implementation, administration and
management of the Plan.  The Participant understands that Data processing
relating to the purposes above specified shall take place under automated or
non-automated conditions, anonymously when possible, that comply with the
purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations, with specific
reference to D.lgs. 196/2003.


15

--------------------------------------------------------------------------------




The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant's
participation in the Plan.  The Participant understands that pursuant to art.7
of D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Data and cease, for
legitimate reasons, the Data processing.  Furthermore, the Participant is aware
that the Data will not be used for direct marketing purposes.  The Data provided
can be reviewed and questions or complaints can be addressed by contacting the
Participant's local human resources representative.


Plan Document Acknowledgement.  By accepting the Award, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement and has reviewed the Plan and the Agreement, including the Appendix,
in their entirety and fully understands and accepts all provisions of the Plan
and the Agreement, including the Appendix.  The Participant further acknowledges
that the Participant has read and specifically and expressly approves the
following sections of the Agreement: Section 2: Restricted Stock Units Awarded;
Section 3: Vesting; Section 4: Termination of Employment; Section 7: Clawback;;
Section 10: Representations and Warranties of Participant; Section 11 :
Responsibility for Taxes; Section 13: Notice; Section 14: Governing Law and
Choice of Venue; Section 15: Electronic Transmission and Participation; Section
16: Country-Specific Provisions; and  Section 17: Imposition of Other
Requirements.


INDIA


No country-specific provisions apply.


IRELAND


No country-specific provisions apply.


JAPAN


No country-specific provisions apply.


MEXICO


Labor Law Policy and Acknowledgment.  By accepting the Award, the Participant
expressly recognizes that Alliance Data Systems Corporation, with registered
offices at 7500 Dallas Parkway, Suite 700, Plano, TX, 75024, USA, is solely
responsible for the administration of the Plan and that the Participant's
participation in the Plan and acquisition of shares of Stock do not constitute
an employment relationship between the Participant and the Company since the
Participant is participating in the Plan on a wholly commercial basis and
Participant's sole Employer is Brand Loyalty Worldwide GmbH ("Brand Loyalty
Mexico").  Based on the foregoing, the Participant expressly recognizes that the
Plan and the benefits that the Participant may derive from his or her
participation in the Plan do not establish any rights between the Participant
and Brand Loyalty Mexico, and do not form part of the employment conditions
and/or benefits provided by Brand Loyalty Mexico and any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of the Participant's employment.


16

--------------------------------------------------------------------------------




The Participant further understands that his or her participation in the Plan is
a result of a unilateral and discretionary decision of the Company; therefore,
the Company reserves the absolute right to amend and/or discontinue
Participant's participation at any time without any liability to the
Participant.


Finally, the Participant hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and the Participant therefore grants a full and broad release to the
Company, its Affiliates, branches, representation offices, its shareholders,
officers, agents or legal representatives with respect to any claim that may
arise.


Plan Document Acknowledgment.  By accepting the Award, the Participant
acknowledges that he or she has received a copy of the Plan, has reviewed the
Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement.  In addition, by accepting the Award,
the Participant acknowledges that he or she has read and specifically and
expressly approves the terms and conditions in the "Nature of the Grant"
provision of the Appendix, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) neither the Company, the Employer nor any Affiliate is responsible for any
decrease in the value of the shares of Stock underlying the Award.


Política de la Ley Laboral y Reconocimiento.  Al aceptar el Premio, el
Participante reconoce expresamente que Alliance Data Systems Corporation, con
oficinas registradas ubicadas a 7500 Dallas Parkway, Suite 700, Plano, TX,
75024, USA, es el único responsable de la administración del Plan y que
participación del Participante en el mismo y la adquisición de Acciones no
constituye de ninguna manera una relación laboral entre el Participante y la
Compañía, debido a que la participación de esa persona en el Plan deriva
únicamente de una relación comercial y el único Patrón del participante es Brand
Loyalty Worldwide GmbH ("Brand Loyalty Mexico").  Derivado de lo anterior, el
Participante reconoce expresamente que el Plan y los beneficios que pudieran
derivar para el Participante por su participación en el mismo, no establecen
ningún derecho entre el Participante y Brand Loyalty Mexico, y no forman parte
de las condiciones laborales y/o prestaciones otorgadas por Brand Loyalty
Mexico, y cualquier modificación al Plan o la terminación del mismo de ninguna
manera podrá ser interpretada como una modificación o detrimento de los términos
y condiciones de trabajo del Participante.


Asimismo, el Participante reconoce que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o discontinuar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
hacia el Participante.


Finalmente el Participante manifiesta que no se reserva ninguna acción o derecho
que ejercitar en contra dela Compañía, por cualquier compensación o daños o
perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia exime amplia y completamente a la
Compañía, sus Afiliadas, sucursales, oficinas de representación, sus
accionistas, administradores, agentes y representantes legales con respecto a
cualquier reclamo que pudiera surgir.


17

--------------------------------------------------------------------------------




Reconocimiento de Documentos del Plan. Al aceptar el premio,  el Participante
reconoce que ha recibido una copia del Plan, que ha revisado el Plan y el
Acuerdo en su totalidad y entiende y acepta los términos del Plan y del Acuerdo.
Adicionalmente, al aceptar el Premio, el Participante reconoce que ha leído y
específica y expresamente aprueba los términos y condiciones denominado
"Naturaleza de la Concesión), donde claramente se establece que (i) la
participación en el Plan no constituye un derecho adquirido, (ii) el Plan y la
participación en el Plan es ofrecido por la Compañía en forma totalmente
discresional; (iii) la participación en el Plan es voluntaria; y (iv) ni la
Compañía ni el Patrón ni su Afiliada es responsable por el decremento en el
valor de las acciones del premio respectivo.


NETHERLANDS


No country-specific provisions apply.


SPAIN


Nature of Grant.  This provision supplements the "Nature of Grant" provision of
the Appendix:


In accepting the Award, the Participant consents to participation in the Plan
and acknowledges that Participant has received a copy of the Plan.


The Participant understands and agrees that, as a condition of the grant of the
Award, if the Participant's employment terminates, unless otherwise provided in
the Agreement or by the Company, any unvested portion of the Award shall be
forfeited without entitlement to the underlying Stock or to any amount as
indemnification in the event of a termination, including, but not limited to:
resignation, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause, individual or collective
layoff on objective grounds, whether adjudged to be with cause or adjudged or
recognized to be without cause, material modification of the terms of employment
under Article 41 of the Workers' Statute, relocation under Article 40 of the
Workers' Statute, Article 50 of the Workers' Statute, unilateral withdrawal by
the Employer, and under Article 10.3 of Royal Decree 1382/1985.


The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion decided to grant the Award to individuals who may be
employees of the Company or an Affiliate.  The decision is limited and entered
into based upon the express assumption and condition that any Award will not
economically or otherwise bind the Company or any Affiliate, including the
Employer, on an ongoing basis, other than as expressly set forth in the
Agreement.  Consequently, the Participant understands that the Award is granted
on the assumption and condition that the Award shall not become part of any
employment or service agreement (whether with the Company or any Affiliate,
including the Employer) and shall not be considered a mandatory benefit, salary
for any purpose (including severance compensation) or any other right
whatsoever.  Furthermore, the Participant understands and freely accepts that
there is no guarantee that any benefit whatsoever shall arise from the grant of
the Award, which is gratuitous and discretionary, since the future value of the
Award and the underlying Stock is unknown and unpredictable.  The Participant
also understands that the grant of the Award would not be made but for the
assumptions and conditions set forth hereinabove; thus, the Participant
understands, acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or any of the conditions not be met for any reason, the
grant of the Award and any right to the underlying shares of Stock shall be null
and void.
18

--------------------------------------------------------------------------------




Securities Law Information. No "offer of securities to the public", as defined
under Spanish law, has taken place or will take place in the Spanish territory
with respect to the Award.  No public offering prospectus has been nor will be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission) ("CNMV").  Neither the Plan nor the Agreement constitute a
public offering prospectus and they have not been, nor will they be, registered
with the CNMV.


UNITED KINGDOM


Responsibility for Taxes. The following supplements Section 11 of the main body
of the Agreement:


Without limitation to Section 11 of the main body of the Agreement, the
Participant agrees that the Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items, as and when requested by the
Company or the Employer or by Her Majesty's Revenue and Customs ("HMRC") (or any
other tax authority or any other relevant authority).  The Participant also
agrees to indemnify and keep indemnified the Company and the Employer against
any Tax–Related Items that they are required to pay or withhold on the
Participant's behalf or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority).




19
 

--------------------------------------------------------------------------------